Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 1 of 64




                       Exhibit B
             Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 2 of 64




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID COUNTRYMAN (CABN 226995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA QUIROZ (CABN 254419)

 6 WILLIAM FRENTZEN (LABN 24421)
   Assistant United States Attorneys
 7
          450 Golden Gate Avenue, Box 36055
 8        San Francisco, California 94102-3495
          Telephone: (415) 436-436-7428
 9        FAX: (415) 436-7234
          claudia.quiroz@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13
                                      SAN FRANCISCO DIVISION
14

15 UNITED STATES OF AMERICA,                     )      CASE NO. CV 20-7811 RS
                                                 )
16         Plaintiff,                            )      DECLARATION OF CLAUDIA QUIROZ IN
                                                 )      SUPPORT OF UNITED STATES’ MOTION TO
17      v.                                       )      STRIKE CLAIMANT ROMAN HOSSAIN’S CLAIM
                                                 )
18   Approximately 69,370 Bitcoin (BTC), Bitcoin )
     Gold (BTG), Bitcoin SV (BSV), and Bitcoin )
19   Cash (BCH) seized from                      )
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx )
20                                               )
                                                 )
           Defendant.
21

22          I, CLAUDIA QUIROZ, being duly sworn, depose and state:
23          1.     I am an Assistant United States Attorney in the Northern District of California. I am
24 an attorney of record in the above-referenced matter. I respectfully submit this declaration in Support

25 of the United States’ Motion to Strike Claimant Roman Hossain’s Claim.

26          2.     Attached hereto as Exhibit 1 is a true and correct copy of the United States’ Special
27 Interrogatories for Roman Hossain, Set No. 1, served on Yasin M. Almadani, counsel for Roman

28 Hossain on February 11, 2021.

     DECLARATION OF CLAUDIA QUIROZ                  1
     CASE NO. CV 20-7811 RS
             Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 3 of 64




 1         3.      Attached hereto as Exhibit 2 is a true and correct copy of Roman Hossain’s Responses to

 2 Plaintiff’s Special Interrogatories, served on the government on March 26, 2021 (redacted to omit Mr.

 3 Hossain’s Personal Identifying Information).

 4         4.      Attached hereto as Exhibit 3 is a true and correct copy of an email dated March 26, 2021

 5 sent by the government to Yasin M. Almadani to address Mr. Hossain’s refusal to provide certain

 6 information in his responses to the government’s Special Interrogatories.

 7         5.      Attached hereto as Exhibit 4 is a true and correct copy of a letter dated April 4, 2021

 8 from Yasin M. Almadani in response to the government’s email dated March 26, 2021.

 9         I declare under penalty of perjury that the foregoing is true and correct to the best of my
10 knowledge and belief. Executed this 29th day of April 2021 in San Francisco, California.

11

12                                                       Claudia Quiroz__________
13                                                       CLAUDIA QUIROZ
                                                         Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF CLAUDIA QUIROZ                   2
     CASE NO. CV 20-7811 RS
Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 4 of 64




                        Exhibit 1
             Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 5 of 64




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID COUNTRYMAN (CABN 226995)
   CLAUDIA QUIROZ (CABN 254419)
 5 CHRIS KALTSAS (NYBN 5460902)
   WILLIAM FRENTZEN (LABN 24421)
 6 Assistant United States Attorneys

 7         450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
 8         Telephone: (415) 436-7303
           FAX: (415) 436-7234
 9         david.countryman@usdoj.gov

10 Attorneys for United States of America

11
                                    UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                        SAN FRANCISCO DIVISION
14
     UNITED STATES OF AMERICA,                      ) CASE NO. 20-CV-07811 RS
15                                                  )
            Plaintiff,                              ) SPECIAL INTERROGATORIES FOR
16                                                  ) ROMAN HOSSAIN, SET NO. 1
        v.                                          )
17                                                  )
     Approximately 69,370 Bitcoin (BTC), Bitcoin    )
18   Gold (BTG), Bitcoin SV (BSV), and Bitcoin Cash )
     (BCH) seized from                              )
19   1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx; )
                                                    )
20          Defendant.                              )
                                                    )
21                                                  )

22

23 PROPOUNDING PARTY:            Plaintiff United States of America
24 RESPONDING PARTY:             Claimant Roman Hossain
25 SET NUMBER:                   One
26

27         PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure, Supplemental Rule
28 G(6), plaintiff United States of America requests claimant, Roman Hossain, to answer each of the

                                                                                                      1
     SPECIAL INTERROGATORIES NO. 1
             Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 6 of 64




 1 following interrogatories separately, in writing and under oath, as prescribed by Rule 33 of the Federal

 2 Rules of Civil Procedure and Local Rule of Civil Procedure 33, and to produce the requested documents,

 3 all within 21 days, at the Office of the United States Attorney, 9th Floor, 450 Golden Gate Avenue, San

 4 Francisco, California.

 5 I.       INSTRUCTIONS AND DEFINITIONS

 6          A.      Instructions for Answering Interrogatories

 7          1.      In answering these interrogatories, please furnish all information available to you,

 8 including information in the possession of your attorney(s) or their investigators, and all persons acting

 9 on your behalf and not merely such information known of your own personal knowledge. If you cannot

10 answer the interrogatories in full after exercising due diligence to secure the information, so state and

11 answer to the extent possible, specifying why you are unable to answer the remainder, describing the

12 efforts you have made to answer, and stating whatever information or knowledge you have concerning

13 the unanswered portions.

14          2.       When your answer to any interrogatory is based in whole or in part upon information

15 supplied by a person other than yourself, please specifically so state as part of your answer to that

16 interrogatory and identify that person’s name, address, and employment or other relationship to you.

17          3.       When your answer to any interrogatory is based in whole or in part upon any document,

18 as defined above, or other tangible thing, please specifically so state as part of your answer to that
19 interrogatory and identify the document or tangible thing.

20          4.      When any interrogatory contains a term included in the words defined below in the

21 subpart B, “Definitions,” give to that term the meaning set forth for that term.

22          5.      These interrogatories shall be deemed to be continuing to the extent set forth in Rule

23 26(e), Federal Rules of Civil Procedure. In the event information not provided in the original answers to

24 these interrogatories, which information is of a type referred to in Rule 26(e)(1) or (2), Federal Rules of

25 Civil Procedure, becomes personally known to claimant, or available to him through their attorney or

26 other agent(s), a supplemental answer in writing and under oath setting forth that additional information

27 is to be served upon plaintiff’s undersigned attorneys within ten (10) days from the time such

28 information becomes known.

                                                                                                                 2
     SPECIAL INTERROGATORIES NO. 1
             Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 7 of 64




 1          6.      If you object to any interrogatory or request for production on the ground that it is

 2 oppressive or burdensome, please state:

 3                  a.     How many hours it would take to compile the information necessary to answer it;

 4                  b.     How many documents or files would have to be searched;

 5                  c.     Where those documents or files are located; and

 6                  d.     How much it would cost to answer the interrogatory or produce the documents.

 7          7.      If you object to any interrogatory or request for production on the basis of privilege,

 8 please comply with the requirements in Rule 26(b)(5). State separately state for each such objection the

 9 statutory or other basis of the claim of privilege as well as your reasons for believing that the alleged

10 justification is applicable. In addition, describe generally the subject matter of the document and

11 identify each person who has ever had possession, custody, or control of the document or any copy

12 thereof. If the basis the claim is that the document is protected by the work product doctrine, identify

13 the proceeding for which the document was prepared.

14          8.      If you lack the information necessary to answer any of the interrogatories or provide

15 documents, please describe the specific efforts made by you or anyone on your behalf to ascertain the

16 information and state as definitively as possible when you anticipate obtaining the information and

17 supplementing your response.

18          B.      Definitions

19          9.      The term “document” means any printed, typewritten, handwritten, or otherwise recorded

20 matter of whatever character, including, but not limited to, medical records, printouts, computerized

21 data, email, letters, purchase orders, invoices, memoranda, telegrams, notes, catalogs, brochures, diaries,

22 reports, calendars, interoffice communications, statements, announcements, photographs, tape

23 recordings, motion pictures and any electronic, carbon or photographic copies of any such material if

24 you do not have custody or control of the original.

25          10.     Where an interrogatory requests you to “identify” a document, the term “identify” means

26 that you are to state the following information about each and every responsive document:

27           a.     The date of the document and the type of document, e.g., letter, memorandum, note;

28           b.     The name, present business address and position of its author or authors or, if the present

                                                                                                               3
     SPECIAL INTERROGATORIES NO. 1
             Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 8 of 64




 1                  business address or position is unknown, state the person's last known business, address

 2                  and position;

 3           c.     The name, present or last known business address and position of its addressee and all

 4                  other recipients of the document; and

 5           d.     A general description of the subject of the document.

 6          11.     If any document requested to be “identified” or produced was, but is no longer in your

 7 possession or control or is no longer in existence, state whether it is:

 8          a.      Missing or lost;

 9          b.      Destroyed;

10          c.      Transferred voluntarily or involuntarily to others and, if so, to whom, and at what

11                  address; or

12          d.      Otherwise disposed of and, if so, how it was disposed of.

13 In each such instance explain the circumstances surrounding an authorization for such disposition of the

14 document and state the proximate date of such disposition.

15          12.     A document or oral communication “refers” or “relates” to a certain subject or thing if it

16 discusses, mentions, describes, refers to, relates to, explains, embodies or pertains to that subject or

17 thing.

18          13.     The term “person” means natural persons, corporations, partnerships, sole

19 proprietorships, unions, associations, federations, or any other kind of entity.

20          14.     The term “identify” or “identity” when used in connection with a person means that you

21 should state the following information about the “person”:

22                 a.       Name;

23                 b.       Present or last known address;

24                 c.       Telephone number; and

25                 d.       Email address.

26          15.     The term “identify” or “identity” when used in connection with a person which is a legal

27 entity such as a corporation, partnership, sole proprietorship, union, association, federation, or any other

28 kind of entity means that you should state the following information about the “person”:

                                                                                                                 4
     SPECIAL INTERROGATORIES NO. 1
             Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 9 of 64




 1                 a.      Name;

 2                 b.      Present or last known address;

 3                 c.      Telephone number; and

 4                 d.      Email address.

 5          16.     The term “you” or “your” when used in this document refers to claimant in this action,

 6 Roman Hossain.

 7          17.     The term “defendant Bitcoin” or “defendant property” when used in this document refers

 8 to the defendant in this action, which is approximately 69,370 Bitcoin, Bitcoin Gold, Bitcoin SV, and

 9 Bitcoin Cash.

10

11 II.      INTERROGATORIES

12 Special Interrogatory No. 1: State your full name for all names by which you are or have been known,

13 including any and all aliases.

14

15 Special Interrogatory No. 2: State your Social Security Number and all Social Security Numbers you

16 have used.

17

18 Special Interrogatory No. 3: List all Alien Registration Numbers you have been assigned or you have
19 used.

20

21 Special Interrogatory No. 4: State the extent and describe with particularity the nature of your

22 possessory interest in the defendant Bitcoin.

23

24 Special Interrogatory No. 5: State the extent and describe with particularity the nature of your

25 ownership interest in the defendant Bitcoin.

26

27 Special Interrogatory No. 6: On what date(s) did you obtain your interest in the defendant Bitcoin?

28

                                                                                                             5
     SPECIAL INTERROGATORIES NO. 1
            Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 10 of 64




 1 Special Interrogatory No. 7: Identify the person(s) from whom you obtained your interest in the

 2 defendant Bitcoin.

 3

 4 Special Interrogatory No. 8: Describe the circumstances of each transaction by which you acquired or

 5 obtained any possessory interest in the defendant Bitcoin.

 6

 7 Special Interrogatory No. 9: Describe the circumstances of each transaction by which you acquired or

 8 obtained any ownership interest in the defendant Bitcoin.

 9

10 Special Interrogatory No. 10: Explain the reason(s) for obtaining your interest in the defendant

11 Bitcoin.

12

13 Special Interrogatory No. 11: Identify the name, account number, email address, and any other

14 identifier associated with any account held by you at the Mt. Gox Exchange.

15

16 Special Interrogatory No. 12: Identify the name, account number, email address, and any other

17 identifier associated with the account or accounts held by you at the Mt. Gox Exchange from which the

18 Bitcoins you are claiming were allegedly stolen.
19

20 Special Interrogatory No. 13: Identify all witnesses, including the names, addresses, and telephone

21 numbers of such witnesses, to the assertion in paragraph 5 of your claim that you held 245.98124 BTC

22 at the Mt. Gox Exchange.

23

24 Special Interrogatory No. 14: List each and every document evidencing, recording, facilitating, or

25 otherwise supporting the assertion in paragraph 5 of your claim that you held 245.98124 BTC at the Mt.

26 Gox Exchange.

27

28

                                                                                                           6
     SPECIAL INTERROGATORIES NO. 1
            Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 11 of 64




 1 Special Interrogatory No. 15: Identify all witnesses, including the names, addresses, and telephone

 2 numbers of such witnesses, to the assertion in paragraphs 2 and 6 of your claim that the hacked Bitcoins

 3 from the Mt. Gox Exchange (including those you are claiming) were transferred from Mt. Gox to Silk

 4 Road.

 5

 6 Special Interrogatory No. 16: List each and every document evidencing, recording, facilitating, or

 7 otherwise supporting the assertion in paragraphs 2 and 6 of your claim that the hacked Bitcoins from the

 8 Mt. Gox Exchange (including those you are claiming) were transferred from Mt. Gox to Silk Road.

 9

10 Special Interrogatory No. 17: List each and every document evidencing, recording, facilitating, or

11 otherwise indicating each transaction you made using your wallet at the Mt. Gox Exchange between

12 March 1, 2012 and April 9, 2013.

13

14 Special Interrogatory No. 18: Identify all witnesses, including the names, addresses, and telephone

15 numbers of such witnesses, to the assertion in paragraph 4 of your claim that “[o]n or before March 1,

16 2012, you opened an account on the Mt. Gox Exchange and deposited $2,475 USD to purchase BTC.”

17

18 Special Interrogatory No. 19: List each and every document evidencing, recording, facilitating, or
19 otherwise supporting the assertion in paragraph 4 of your claim that “[o]n or before March 1, 2012, you

20 opened an account on the Mt. Gox Exchange and deposited $2,475 USD to purchase BTC.”

21

22 Special Interrogatory No. 20: Identify all witnesses, including the names, addresses, and telephone

23 numbers of such witnesses, to the assertion in paragraph 4 of your claim that you purchased BTC on the

24 Mt. Gox Exchange after opening your account in March 2012.

25

26 Special Interrogatory No. 21: List each and every document evidencing, recording, facilitating, or

27 otherwise supporting the assertion in paragraph 4 of your claim that you purchased BTC on the Mt. Gox

28 Exchange after opening your account in March 2012.

                                                                                                             7
     SPECIAL INTERROGATORIES NO. 1
            Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 12 of 64




 1 Special Interrogatory No. 22: List each and every document evidencing, recording, facilitating, or

 2 otherwise relating to any transaction identified in response to Special Interrogatory No. 4.

 3

 4 Special Interrogatory No. 23: List each and every document evidencing, recording, facilitating, or

 5 otherwise relating to your answer in response to Special Interrogatory No. 4.

 6

 7 Special Interrogatory No. 24: List each and every document evidencing, recording, facilitating, or

 8 otherwise relating to your answer in response to Special Interrogatory No. 5.

 9

10 Special Interrogatory No. 25: List each and every document evidencing, recording, facilitating, or

11 otherwise relating to your answer in response to Special Interrogatory No. 6.

12

13 Special Interrogatory No. 26: List each and every document evidencing, recording, facilitating, or

14 otherwise relating to your answer in response to Special Interrogatory No. 7.

15

16 Special Interrogatory No. 27: List each and every document evidencing, recording, facilitating, or

17 otherwise relating to your answer in response to Special Interrogatory No. 8.

18
19 Special Interrogatory No. 28: List each and every document evidencing, recording, facilitating, or

20 otherwise relating to your answer in response to Special Interrogatory No. 9.

21

22 Special Interrogatory No. 29: List each and every document evidencing, recording, facilitating, or

23 otherwise relating to your answer in response to Special Interrogatory No. 10.

24

25 Special Interrogatory No. 30: List each and every document evidencing, recording, facilitating, or

26 otherwise relating to any transaction identified in response to Special Interrogatory No. 11.

27

28

                                                                                                        8
     SPECIAL INTERROGATORIES NO. 1
            Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 13 of 64




 1 Special Interrogatory No. 31: List each and every document evidencing, recording, facilitating, or

 2 otherwise relating to any transaction identified in response to Special Interrogatory No. 12.

 3                                          *    *   *   *    *

 4
                                                         Respectfully submitted,
 5
                                                         DAVID L. ANDERSON
 6                                                       United States Attorney

 7
     Dated: February 11, 2021                                   /s/
 8                                                       CLAUDIA QUIROZ
                                                         CHRIS KALTSAS
 9                                                       Assistant United States Attorneys

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                                                                        9
     SPECIAL INTERROGATORIES NO. 1
Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 14 of 64




                        Exhibit 2
         Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 15 of 64



 1 ALMADANI LAW
   Yasin M. Almadani, State Bar No. 242798
 2 4695 MacArthur Court, Suite 1100
   Newport Beach, CA 92660
 3 Ph: 213-335-3935
   Fax: 213-296-6278
 4 yma@lawalm.com

 5   Attorney for Claimant Roman Hossain
 6

 7                        UNITED STATES DISTRICT COURT
 8                     NORTHERN DISTRICT OF CALIFORNIA
 9                             SAN FRANCISCO DIVISION
10   UNITED STATES OF AMERICA                 Case No. CV 20-7811 RS
11                    Plaintiff,
             vs.                              CLAIMANT ROMAN HOSSAIN’S
12
                                              OBJECTIONS AND RESPONSES TO
     Approximately 69,370 Bitcoin (BTC),
13   Bitcoin Gold (BTG), Bitcoin SV (BSV),    PLAINTIFF UNITED STATES OF
     and Bitcoin Cash (BCH) seized from       AMERICA’S SPECIAL
14   1HQ3Go3ggs8pFnXuHVHRytPCq5fGG            INTERROGATORIES TO
     8Hbhx,
15                                            CLAIMANT ROMAN HOSSAIN
                                              PURSUANT TO RULE G (SET ONE)
16                    Defendant.
17

18
     ROMAN HOSSAIN,
19                    Claimant.
20

21

22   PROPOUNDING PARTY:            PLAINTIFF UNITED STATES OF AMERICA
23   RESPONDING PARTY:             CLAIMANT ROMAN HOSSAIN
24   SET NUMBER:                   ONE
25

26   / / /
27

28   / / /


     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
           Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 16 of 64



 1   TO PLAINTIFF UNITED STATES OF AMERICA AND THEIR ATTORNEYS OF
 2   RECORD:
 3          Claimant Roman Hossain (“Claimant” or “Responding Party”) hereby submits this
 4   response to the Interrogatories served pursuant to Rules 26, 33, and Rule G(6) of the
 5   Supplemental Rules for Admiralty or Maritime Claims, Set No. One, propounded by
 6   Plaintiff United States of America (“Plaintiff” or “Propounding Party”), as follows:
 7   I.     PRELIMINARY STATEMENT.
 8          Responding Party has not completed investigation and discovery in this matter, and
 9   has not completed preparation for trial. The following responses are based on Responding
10   Party’s knowledge as of the date of these responses, and are limited to information
11   currently available to Responding Party after reasonable and diligent investigation. The
12   responses are given without prejudice to Responding Party’s right to produce evidence of
13   any subsequently discovered facts and/or documents. Responding Party will respond to
14   each Interrogatory as he understands and interprets the Interrogatory. If Propounding
15   Parties assert an interpretation of a specific Interrogatory that differs from that of
16   Responding Party, Responding Party reserves his right to change and/or supplement his
17   objections and/or responses. In addition, Responding Party will produce information in
18   this matter only after a detailed Protective Order is entered that contains adequate
19   confidentiality protections for the information demanded.
20   II.     GENERAL OBJECTIONS AND QUALIFICATIONS.
21          The following General Objections are in addition to, and are incorporated in, each
22   of the Specific Responses set forth in Part III below:
23          1.    Responding Party objects to these Interrogatories to the extent they attempt to
24   impose obligations upon the Responding Party other than those imposed or authorized by
25   the Federal Rules of Civil Procedure, including as to the source of documents and including
26   furnishing materials outside of his possession or control or providing settlement materials.
27   In addition, this set of Interrogatories is generally overbroad and premature because it goes
28   beyond the restricted scope of Rule G(6) interrogatories permitting limited discovery on

                                             -1-
      CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 17 of 64



 1   “claimant’s identity and relationship to the defendant property” for purposes of
 2   determining standing. Plaintiff abuses Rule G to conduct one-sided, merits-based discovery
 3   that is not yet open under Rule 26 and Local Rule 16-7, and impermissibly uses Rule G
 4   interrogatories to go beyond the 25-interrogatory limit set under Rule 33, causing undue
 5   burden to Claimant in violation of the Federal Rules of Civil Procedure and the Local
 6   Rules.
 7            2.   Responding Party objects to these Interrogatories to the extent they seek
 8   information or documents that are protected from discovery by the attorney-client
 9   privilege, the attorney work product doctrine, privacy protections under state or federal
10   law, and/or that are otherwise immune or protected from disclosure. Responding Party
11   does not intend to waive any applicable protections or privileges through the supplying of
12   information or production of documents in connection with these Interrogatories; on the
13   contrary, Responding Party specifically intends to preserve any and all applicable
14   protections or privileges.
15            3.   Inadvertent production of any document in connection with these
16   Interrogatories by Responding Party shall not constitute a waiver of any privilege or any
17   other ground for objecting to discovery with respect to such document, any other document,
18   to the subject matter thereof, or any information contained therein; nor shall such
19   inadvertent production waive Responding Party’s right to demand that such documents be
20   returned or to object to the use of the document or the information contained therein during
21   this or any other proceeding.
22            4.   Responding Party objects to these Interrogatories to the extent they purport to
23   require, in connection with these Interrogatories, an expert opinion or production of
24   documents, notes, charts, photos, and/or other document summary prepared by an expert.
25            5.   Responding Party objects to these Interrogatories as overly broad and unduly
26   burdensome to the extent they purport to seek information or documents without limitation,
27   including without regard to a specific timeframe or date cut-off. Any production of
28   documents by Responding Party in connection with these Interrogatories shall be subject

                                            -2-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
            Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 18 of 64



 1   to and without waiver of any of the objections stated herein, and shall not be deemed to be
 2   an admission on the part of Responding Party that such information or documents are either
 3   relevant or admissible.
 4           6.    Responding Party, in connection with these Interrogatories, objects to the
 5   Interrogatories to the extent they call for the production of private or personal identifying
 6   information protected by the right of privacy guaranteed by the United States and
 7   California Constitutions or other information that Responding Party is required to protect
 8   pursuant to Federal Law.
 9           7.    Responding Party objects to these Interrogatories to the extent they call for
10   information or documents that are outside of the possession, custody or control of
11   Responding Party, or are in the possession of third parties, and/or in the public domain or
12   otherwise obtainable from some other source that is more convenient, less burdensome,
13   equally available to asking party, or less expensive.
14           8.    Because of the overly broad nature of these Interrogatories, it is not possible
15   for Responding Party to anticipate all possible grounds for objection with respect to any
16   particular Interrogatory set forth herein. Responding Party reserves the right to supplement
17   or correct these responses and to raise any additional objections deemed necessary and
18   appropriate in light of the results of any further review.
19   III.    SPECIFIC RESPONSES.
20           Subject to and without waiving the foregoing General Objections and Qualifications,
21   all of which are incorporated as to each Interrogatory below as though fully stated therein,
22   Responding Party responds as follows:
23          OBJECTIONS AND RESPONSES TO SPECIAL INTERROGATORIES
24   SPECIAL INTERROGATORY NO. 1:
25           State your full name for all names by which you are or have been known, including
26   any and all aliases.
27   RESPONSE TO SPECIAL INTERROGATORY NO. 1:
28           Responding Party incorporates each of its General Objections set forth above by
                                             -3-
      CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 19 of 64



 1   reference. Responding Party further objects to this Interrogatory on the ground that it seeks
 2   information that is irrelevant and/or information that is not reasonably calculated to lead
 3   to the discovery of admissible evidence.
 4         Responding Party objects that this Interrogatory is overbroad and thus imposes an
 5   undue burden on Responding Party to respond to this Interrogatory.
 6         Responding Party objects that this Interrogatory seeks information that constitutes
 7   an invasion of Responding Party’s privacy.
 8         Subject to, and without waiving the foregoing objections, Responding Party
 9   responds as follows: Roman Hossain, Roman M. Hossain, Roman Muntakim Hossain.
10         Investigation is continuing and Rule 26 discovery has not commenced. Responding
11   Party reserves the right to supplement and/or amend this Response.
12   SPECIAL INTERROGATORY NO. 2:
13         State your Social Security Number and all Social Security Numbers you have used.
14   RESPONSE TO SPECIAL INTERROGATORY NO. 2:
15         Responding Party incorporates each of its General Objections set forth above by
16   reference. Responding Party further objects to this Interrogatory on the ground that it seeks
17   information that is irrelevant and/or information that is not reasonably calculated to lead
18   to the discovery of admissible evidence.
19         Responding Party objects that this Interrogatory is overbroad and thus imposes an
20   undue burden on Responding Party to respond to this Interrogatory.
21         Responding Party objects that this Interrogatory seeks information that constitutes
22   an invasion of Responding Party’s privacy.
23         Subject to, and without waiving the foregoing objections, Responding Party
24   responds as follows:                . This information should be treated with the utmost
25   confidentiality and is subject to all rules and regulations protecting personally identifying
26   information. This answer should not be filed in a public filing without redaction of
27   Claimant’s Social Security Number.
28         Investigation is continuing and Rule 26 discovery has not commenced. Responding

                                            -4-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 20 of 64



 1   Party reserves the right to supplement and/or amend this Response.
 2   SPECIAL INTERROGATORY NO. 3:
 3         List all Alien Registration Numbers you have been assigned or you have used.
 4   RESPONSE TO SPECIAL INTERROGATORY NO. 3:
 5         Responding Party incorporates each of its General Objections set forth above by
 6   reference. Responding Party further objects to this Interrogatory on the ground that it seeks
 7   information that is irrelevant and/or information that is not reasonably calculated to lead
 8   to the discovery of admissible evidence.
 9         Responding Party objects that this Interrogatory is overbroad and thus imposes an
10   undue burden on Responding Party to respond to this Interrogatory.
11         Responding Party objects that this Interrogatory seeks information that constitutes
12   an invasion of Responding Party’s privacy.
13         Subject to, and without waiving the foregoing objections, Responding Party
14   responds as follows: Responding Party is not aware of any Alien Registration Numbers
15   that it has been assigned or has used.
16         Investigation is continuing and Rule 26 discovery has not commenced. Responding
17   Party reserves the right to supplement and/or amend this Response.
18   SPECIAL INTERROGATORY NO. 4:
19         State the extent and describe with particularity the nature of your possessory interest
20   in the defendant Bitcoin.
21   RESPONSE TO SPECIAL INTERROGATORY NO. 4:
22         Responding Party incorporates each of its General Objections set forth above by
23   reference. Responding Party further objects that this Interrogatory is overbroad and is
24   premature to the extent it requests Responding Party to recite all evidence to support its
25   case. Responding Party has no such obligation at this early stage of the litigation before
26   fact and expert discovery have been completed. Responding Party further objects to this
27   Interrogatory to the extent it seeks information that constitutes an invasion of Responding
28   Party’s privacy.

                                            -5-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 21 of 64



 1         Subject to, and without waiving the foregoing objections, Responding Party
 2   responds as follows: Responding Party believes Responding Party is the original, rightful,
 3   and innocent owner of at least 245.92 of the 69,370 Bitcoin (“BTC”) seized by the
 4   government from Blockchain address 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx
 5   (the “1HQ3” wallet) that is the subject of this forfeiture action. The BTC belonging to
 6   Responding Party was held by Responding Party at the Mt. Gox Exchange, from where it
 7   was stolen by hackers and transferred to Silk Road, and stolen again and transferred to the
 8   1HQ3 wallet, from which it was seized by the government.
 9         The Mt. Gox Exchange website was a website on the worldwide web on which the
10   public could openly and legitimately purchase BTC. Many people did so for investment
11   purposes hoping for appreciation over time. On or before March 1, 2012, Responding Party
12   opened an account on the Mt. Gox Exchange and deposited $2,475 USD to purchase BTC
13   with the hope that Responding Party’s BTC investment would appreciate over time.
14   Responding Party thereafter openly and legitimately purchased BTC on the Mt. Gox
15   Exchange for investment purposes, and for no unlawful purpose. During this time,
16   Responding Party graduated from the University of California, Irvine, Paul Merage School
17   of Business with an MBA and was awaiting matriculation to law school. Responding
18   Party’s Mt. Gox account balance at the time hackers were stealing BTC from Mt. Gox was
19   245.98124 BTC, and at least 245.92 BTC was stolen from Responding Party.
20         Based on information and belief, between 2011 and 2014, the Mt. Gox Exchange
21   experienced several hacks, which resulted in the theft of significant BTC that ended up in
22   Silk Road, from where it was stolen again and transferred to the 1HQ3 wallet as follows:
23   Between May 5, 2012 and April 9, 2013, BTC wallets with Blockchain addresses
24   1BBqjKsYuLEUE9Y5WzdbzCtYzCiQgHqtPN                   (the     “1BB       wallet”)       and
25   1BADznNF3W1gi47R65MQs754KB7zTaGuYZ                  (the    “1BAD      wallet”)     received
26   approximately 47,599 BTC and 22,813 BTC, respectively, stolen from Silk Road (see First
27   Am Compl. ¶¶ 15-16); these transfers contained mostly, if not entirely, the BTC that was
28   stolen from Mt. Gox Exchange by hackers, which Responding Party believes included

                                            -6-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 22 of 64



 1   Responding Party’s BTC. On April 9, 2013, the stolen BTC was transferred from the 1BB
 2   and 1 BAD wallets to the 1HQ3 wallet from which it was seized by the government and is
 3   the subject of this forfeiture action. (Id. at ¶¶ 18-19, 23.) Responding Party believes that
 4   the BTC in the government’s possession thus contains the BTC that was stolen from
 5   Responding Party, a fact that Mt. Gox actively concealed from Responding Party, as
 6   explained further below.
 7         Based on information and belief, between 2011 and 2014, Mt. Gox was actively
 8   concealing the fact that its accounts were being hacked and customers’ BTC was being
 9   stolen and placed into Silk Road. In other words, Mt. Gox ledgers were not accurate, and
10   customers were being deceived with ledgers showing BTC that had been stolen and was
11   gone. Indeed, Mark Marie Robert Karpelès, the former CEO of Mt. Gox Exchange, was
12   prosecuted and found guilty by the Tokyo District Court of falsifying data to inflate Mt.
13   Gox’s holdings by $33.5 million to its account holders. The Japanese court found that
14   Karpelès had inflicted massive harm to the trust of his users. Any usage or transfer of the
15   BTC that was stolen from Responding Party by hackers was done without Responding
16   Party’s knowledge or consent.
17         Of the BTC that this the subject of this forfeiture action, Responding Party believes
18   that Responding Party is an innocent owner of at least 245.92 BTC (and all associated past
19   and future BTC forks, including but not limited to BTG, BSV, BCH, etc.), and Responding
20   Party’s interest predates and supersedes the government’s forfeiture claim. Based on the
21   foregoing, the 245.92 BTC that is the subject of this claim should not be forfeited but
22   returned to Responding Party.
23         Investigation is continuing and Rule 26 discovery has not commenced. Responding
24   Party reserves the right to supplement and/or amend this Response.
25   SPECIAL INTERROGATORY NO. 5:
26         State the extent and describe with particularity the nature of your ownership interest
27   in the defendant Bitcoin.
28   RESPONSE TO SPECIAL INTERROGATORY NO. 5:

                                            -7-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 23 of 64



 1         Responding Party incorporates each of its General Objections set forth above by
 2   reference. Responding Party further objects that this Interrogatory is overbroad and is
 3   premature to the extent it requests Responding Party to recite all evidence to support its
 4   case. Responding Party has no such obligation at this early stage of the litigation before
 5   fact and expert discovery have been completed. Responding Party further objects to this
 6   Interrogatory to the extent it seeks information that constitutes an invasion of Responding
 7   Party’s privacy.
 8         Subject to, and without waiving the foregoing objections, Responding Party
 9   responds as follows: Responding Party believes Responding Party is the original, rightful,
10   and innocent owner of at least 245.92 of the 69,370 Bitcoin (“BTC”) seized by the
11   government from Blockchain address 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx
12   (the “1HQ3” wallet) that is the subject of this forfeiture action. The BTC belonging to
13   Responding Party was held by Responding Party at the Mt. Gox Exchange, from where it
14   was stolen by hackers and transferred to Silk Road, and stolen again and transferred to the
15   1HQ3 wallet, from which it was seized by the government.
16         The Mt. Gox Exchange website was a website on the worldwide web on which the
17   public could openly and legitimately purchase BTC. Many people did so for investment
18   purposes hoping for appreciation over time. On or before March 1, 2012, Responding Party
19   opened an account on the Mt. Gox Exchange and deposited $2,475 USD to purchase BTC
20   with the hope that Responding Party’s BTC investment would appreciate over time.
21   Responding Party thereafter openly and legitimately purchased BTC on the Mt. Gox
22   Exchange for investment purposes, and for no unlawful purpose. During this time,
23   Responding Party graduated from the University of California, Irvine, Paul Merage School
24   of Business with an MBA and was awaiting matriculation to law school. Responding
25   Party’s Mt. Gox account balance at the time hackers were stealing BTC from Mt. Gox was
26   245.98124 BTC, and at least 245.92 BTC was stolen from Responding Party.
27         Based on information and belief, between 2011 and 2014, the Mt. Gox Exchange
28   experienced several hacks, which resulted in the theft of significant BTC that ended up in

                                            -8-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 24 of 64



 1   Silk Road, from where it was stolen again and transferred to the 1HQ3 wallet as follows:
 2   Between May 5, 2012 and April 9, 2013, BTC wallets with Blockchain addresses
 3   1BBqjKsYuLEUE9Y5WzdbzCtYzCiQgHqtPN                    (the     “1BB       wallet”)       and
 4   1BADznNF3W1gi47R65MQs754KB7zTaGuYZ                   (the    “1BAD     wallet”)      received
 5   approximately 47,599 BTC and 22,813 BTC, respectively, stolen from Silk Road (see First
 6   Am Compl. ¶¶ 15-16); these transfers contained mostly, if not entirely, the BTC that was
 7   stolen from Mt. Gox Exchange by hackers, which Responding Party believes included
 8   Responding Party’s BTC. On April 9, 2013, the stolen BTC was transferred from the 1BB
 9   and 1 BAD wallets to the 1HQ3 wallet from which it was seized by the government and is
10   the subject of this forfeiture action. (Id. at ¶¶ 18-19, 23.) Responding Party believes that
11   the BTC in the government’s possession thus contains the BTC that was stolen from
12   Responding Party, a fact that Mt. Gox actively concealed from Responding Party, as
13   explained further below.
14         Based on information and belief, between 2011 and 2014, Mt. Gox was actively
15   concealing the fact that its accounts were being hacked and customers’ BTC was being
16   stolen and placed into Silk Road. In other words, Mt. Gox ledgers were not accurate, and
17   customers were being deceived with ledgers showing BTC that had been stolen and was
18   gone. Indeed, Mark Marie Robert Karpelès, the former CEO of Mt. Gox Exchange, was
19   prosecuted and found guilty by the Tokyo District Court of falsifying data to inflate Mt.
20   Gox’s holdings by $33.5 million to its account holders. The Japanese court found that
21   Karpelès had inflicted massive harm to the trust of his users. Any usage or transfer of the
22   BTC that was stolen from Responding Party by hackers was done without Responding
23   Party’s knowledge or consent.
24         Of the BTC that this the subject of this forfeiture action, Responding Party believes
25   that Responding Party is an innocent owner of at least 245.92 BTC (and all associated past
26   and future BTC forks, including but not limited to BTG, BSV, BCH, etc.), and Responding
27   Party’s interest predates and supersedes the government’s forfeiture claim. Based on the
28   foregoing, the 245.92 BTC that is the subject of this claim should not be forfeited but

                                            -9-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 25 of 64



 1   returned to Responding Party.
 2         Investigation is continuing and Rule 26 discovery has not commenced. Responding
 3   Party reserves the right to supplement and/or amend this Response.
 4   SPECIAL INTERROGATORY NO. 6:
 5         On what date(s) did you obtain your interest in the defendant Bitcoin?
 6   RESPONSE TO SPECIAL INTERROGATORY NO. 6:
 7         Responding Party incorporates each of its General Objections set forth above by
 8   reference. Responding Party further objects that this Interrogatory seeks information that
 9   constitutes an invasion of Responding Party’s privacy.
10         Subject to, and without waiving the foregoing objections, Responding Party
11   responds as follows: The Mt. Gox Exchange website was a website on the worldwide web
12   on which the public could openly and legitimately purchase BTC. Many people did so for
13   investment purposes hoping for appreciation over time. On or before March 1, 2012,
14   Responding Party opened an account on the Mt. Gox Exchange and deposited $2,475 USD
15   to purchase BTC with the hope that Responding Party’s BTC investment would appreciate
16   over time. Responding Party thereafter openly and legitimately purchased BTC on the Mt.
17   Gox Exchange for investment purposes, and for no unlawful purpose. During this time,
18   Responding Party graduated from the University of California, Irvine, Paul Merage School
19   of Business with an MBA and was awaiting matriculation to law school. Responding
20   Party’s Mt. Gox account balance at the time hackers were stealing BTC from Mt. Gox was
21   245.98124 BTC, and at least 245.92 BTC was stolen from Responding Party.
22         Investigation is continuing and Rule 26 discovery has not commenced. Responding
23   Party reserves the right to supplement and/or amend this Response.
24   SPECIAL INTERROGATORY NO. 7:
25         Identify the person(s) from whom you obtained your interest in the defendant
26   Bitcoin.
27   RESPONSE TO SPECIAL INTERROGATORY NO. 7:
28         Responding Party incorporates each of its General Objections set forth above by
                                            -10-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 26 of 64



 1   reference. Responding Party further objects to this Interrogatory on the ground that it seeks
 2   information that is irrelevant and/or information that is not reasonably calculated to lead
 3   to the discovery of admissible evidence.
 4         Responding Party further objects to this Interrogatory to the extent it calls for
 5   speculation in that Responding Party is not aware of the identity of every person who had
 6   invested in Bitcoin on the Mt. Gox exchange in the same way a person is cannot know the
 7   identity of every bank depositor or purchaser of stocks or commodities on any stocks or
 8   commodities exchange.
 9         Subject to, and without waiving the foregoing objections, Responding Party
10   responds as follows:
11         Investigation is continuing and Rule 26 discovery has not commenced. Responding
12   Party reserves the right to supplement and/or amend this Response.
13   SPECIAL INTERROGATORY NO. 8:
14         Describe the circumstances of each transaction by which you acquired or obtained
15   any possessory interest in the defendant Bitcoin.
16   RESPONSE TO SPECIAL INTERROGATORY NO. 8:
17         Responding Party incorporates each of its General Objections set forth above by
18   reference. Responding Party further objects that this Interrogatory is overbroad and is
19   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
20   limited discovery on “claimant’s identity and relationship to the defendant property” for
21   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
22   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
23   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
24   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
25   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
26   Party has no obligation at this early stage of the litigation before fact and expert discovery
27   have been completed to recite all evidence to support its case. Furthermore, at the
28   appropriate time, Responding Party reserves its right to invoke the option to produce

                                            -11-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 27 of 64



 1   documents under Rule 33(d) of the Federal Rules of Civil Procedure, because the answer
 2   to an interrogatory such as this may be determined by examining or summarizing
 3   Responding Party’s documents and the burden of deriving or ascertaining the answer will
 4   be substantially the same for either party. Responding Party objects further that this
 5   Interrogatory seeks information that is already in the possession of, or is equally available
 6   to, Propounding Party.      This Interrogatory therefore imposes an undue burden on
 7   Responding Party.
 8         Subject to, and without waiving the foregoing objections, Responding Party
 9   responds as follows to provide an answer that sufficiently establishes Responding Party’s
10   standing to file a claim: The Mt. Gox Exchange website was a website on the worldwide
11   web on which the public could openly and legitimately purchase BTC. Many people did
12   so for investment purposes hoping for appreciation over time. On or before March 1, 2012,
13   Responding Party opened an account on the Mt. Gox Exchange and deposited $2,475 USD
14   to purchase BTC with the hope that Responding Party’s BTC investment would appreciate
15   over time. Responding Party thereafter openly and legitimately purchased BTC on the Mt.
16   Gox Exchange for investment purposes, and for no unlawful purpose. During this time,
17   Responding Party graduated from the University of California, Irvine, Paul Merage School
18   of Business with an MBA and was awaiting matriculation to law school. Responding
19   Party’s Mt. Gox account balance at the time hackers were stealing BTC from Mt. Gox was
20   245.98124 BTC, and at least 245.92 BTC was stolen from Responding Party.
21         Investigation is continuing and Rule 26 discovery has not commenced. Responding
22   Party reserves the right to supplement and/or amend this Response.
23   SPECIAL INTERROGATORY NO. 9:
24         Describe the circumstances of each transaction by which you acquired or obtained
25   any ownership interest in the defendant Bitcoin.
26   RESPONSE TO SPECIAL INTERROGATORY NO. 9:
27         Responding Party incorporates each of its General Objections set forth above by
28   reference. Responding Party further objects that this Interrogatory is overbroad and is

                                            -12-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 28 of 64



 1   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
 2   limited discovery on “claimant’s identity and relationship to the defendant property” for
 3   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
 4   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
 5   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
 6   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
 7   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
 8   Party has no obligation at this early stage of the litigation before fact and expert discovery
 9   have been completed to recite all evidence to support its case. Furthermore, at the
10   appropriate time, Responding Party reserves its right to invoke the option to produce
11   documents under Rule 33(d) of the Federal Rules of Civil Procedure, because the answer
12   to an interrogatory such as this may be determined by examining or summarizing
13   Responding Party’s documents and the burden of deriving or ascertaining the answer will
14   be substantially the same for either party. Responding Party objects further that this
15   Interrogatory seeks information that is already in the possession of, or is equally available
16   to, Propounding Party.      This Interrogatory therefore imposes an undue burden on
17   Responding Party.
18         Subject to, and without waiving the foregoing objections, Responding Party
19   responds as follows to provide an answer that sufficiently establishes Responding Party’s
20   standing to file a claim: The Mt. Gox Exchange website was a website on the worldwide
21   web on which the public could openly and legitimately purchase BTC. Many people did
22   so for investment purposes hoping for appreciation over time. On or before March 1, 2012,
23   Responding Party opened an account on the Mt. Gox Exchange and deposited $2,475 USD
24   to purchase BTC with the hope that Responding Party’s BTC investment would appreciate
25   over time. Responding Party thereafter openly and legitimately purchased BTC on the Mt.
26   Gox Exchange for investment purposes, and for no unlawful purpose. During this time,
27   Responding Party graduated from the University of California, Irvine, Paul Merage School
28   of Business with an MBA and was awaiting matriculation to law school. Responding

                                            -13-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 29 of 64



 1   Party’s Mt. Gox account balance at the time hackers were stealing BTC from Mt. Gox was
 2   245.98124 BTC, and at least 245.92 BTC was stolen from Responding Party.
 3         Investigation is continuing and Rule 26 discovery has not commenced. Responding
 4   Party reserves the right to supplement and/or amend this Response.
 5   SPECIAL INTERROGATORY NO. 10:
 6         Explain the reason(s) for obtaining your interest in the defendant Bitcoin.
 7   RESPONSE TO SPECIAL INTERROGATORY NO. 10:
 8         Responding Party incorporates each of its General Objections set forth above by
 9   reference. Responding Party further objects that this Interrogatory is overbroad and is
10   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
11   limited discovery on “claimant’s identity and relationship to the defendant property” for
12   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
13   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
14   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
15   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
16   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
17   Party has no obligation at this early stage of the litigation before fact and expert discovery
18   have been completed to recite all evidence to support its case. Furthermore, at the
19   appropriate time, Responding Party reserves its right to invoke the option to produce
20   documents under Rule 33(d) of the Federal Rules of Civil Procedure, because the answer
21   to an interrogatory such as this may be determined by examining or summarizing
22   Responding Party’s documents and the burden of deriving or ascertaining the answer will
23   be substantially the same for either party. Responding Party objects further that this
24   Interrogatory seeks information that is already in the possession of, or is equally available
25   to, Propounding Party.      This Interrogatory therefore imposes an undue burden on
26   Responding Party.
27         Subject to, and without waiving the foregoing objections, Responding Party
28   responds as follows to provide an answer that sufficiently establishes Responding Party’s

                                            -14-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 30 of 64



 1   standing to file a claim: The Mt. Gox Exchange website was a website on the worldwide
 2   web on which the public could openly and legitimately purchase BTC. Many people did
 3   so for investment purposes hoping for appreciation over time. On or before March 1, 2012,
 4   Responding Party opened an account on the Mt. Gox Exchange and deposited $2,475 USD
 5   to purchase BTC with the hope that Responding Party’s BTC investment would appreciate
 6   over time. Responding Party thereafter openly and legitimately purchased BTC on the Mt.
 7   Gox Exchange for investment purposes, and for no unlawful purpose. During this time,
 8   Responding Party graduated from the University of California, Irvine, Paul Merage School
 9   of Business with an MBA and was awaiting matriculation to law school. Responding
10   Party’s Mt. Gox account balance at the time hackers were stealing BTC from Mt. Gox was
11   245.98124 BTC, and at least 245.92 BTC was stolen from Responding Party.
12         Investigation is continuing and Rule 26 discovery has not commenced. Responding
13   Party reserves the right to supplement and/or amend this Response.
14   SPECIAL INTERROGATORY NO. 11:
15         Identify the name, account number, email address, and any other identifier
16   associated with any account held by you at the Mt. Gox Exchange.
17   RESPONSE TO SPECIAL INTERROGATORY NO. 11:
18         Responding Party incorporates each of its General Objections set forth above by
19   reference. Responding Party further objects that this Interrogatory is overbroad and is
20   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
21   limited discovery on “claimant’s identity and relationship to the defendant property” for
22   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
23   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
24   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
25   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
26   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
27   Party has no obligation at this early stage of the litigation before fact and expert discovery
28   have been completed to recite all evidence to support its case. Furthermore, at the

                                            -15-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 31 of 64



 1   appropriate time, Responding Party reserves its right to invoke the option to produce
 2   documents under Rule 33(d) of the Federal Rules of Civil Procedure, because the answer
 3   to an interrogatory such as this may be determined by examining or summarizing
 4   Responding Party’s documents and the burden of deriving or ascertaining the answer will
 5   be substantially the same for either party. Responding Party objects further that this
 6   Interrogatory seeks information that is already in the possession of, or is equally available
 7   to, Propounding Party.      This Interrogatory therefore imposes an undue burden on
 8   Responding Party.
 9         Investigation is continuing and Rule 26 discovery has not commenced. Responding
10   Party reserves the right to supplement and/or amend this Response.
11   SPECIAL INTERROGATORY NO. 12:
12         Identify the name, account number, email address, and any other identifier
13   associated with the account or accounts held by you at the Mt. Gox Exchange from which
14   the Bitcoins you are claiming were allegedly stolen.
15   RESPONSE TO SPECIAL INTERROGATORY NO. 12:
16         Responding Party incorporates each of its General Objections set forth above by
17   reference. Responding Party further objects that this Interrogatory is overbroad and is
18   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
19   limited discovery on “claimant’s identity and relationship to the defendant property” for
20   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
21   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
22   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
23   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
24   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
25   Party has no obligation at this early stage of the litigation before fact and expert discovery
26   have been completed to recite all evidence to support its case. Furthermore, at the
27   appropriate time, Responding Party reserves its right to invoke the option to produce
28   documents under Rule 33(d) of the Federal Rules of Civil Procedure, because the answer

                                            -16-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 32 of 64



 1   to an interrogatory such as this may be determined by examining or summarizing
 2   Responding Party’s documents and the burden of deriving or ascertaining the answer will
 3   be substantially the same for either party. Responding Party objects further that this
 4   Interrogatory seeks information that is already in the possession of, or is equally available
 5   to, Propounding Party.      This Interrogatory therefore imposes an undue burden on
 6   Responding Party.
 7         Investigation is continuing and Rule 26 discovery has not commenced. Responding
 8   Party reserves the right to supplement and/or amend this Response.
 9   SPECIAL INTERROGATORY NO. 13:
10         Identify all witnesses, including the names, addresses, and telephone numbers of
11   such witnesses, to the assertion in paragraph 5 of your claim that you held 245.98124 BTC
12   at the Mt. Gox Exchange.
13   RESPONSE TO SPECIAL INTERROGATORY NO. 13:
14         Responding Party incorporates each of its General Objections set forth above by
15   reference. Responding Party further objects that this Interrogatory is overbroad and is
16   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
17   limited discovery on “claimant’s identity and relationship to the defendant property” for
18   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
19   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
20   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
21   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
22   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
23   Party has no obligation at this early stage of the litigation before fact and expert discovery
24   have been completed to recite all evidence and identify every witness, known or unknown
25   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
26   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
27   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
28   determined by examining or summarizing Responding Party’s documents and the burden

                                            -17-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 33 of 64



 1   of deriving or ascertaining the answer will be substantially the same for either party.
 2   Responding Party objects further that this Interrogatory seeks information that is already
 3   in the possession of, or is equally available to, Propounding Party. This Interrogatory
 4   therefore imposes an undue burden on Responding Party. Responding Party further objects
 5   to the extent this Interrogatory seeks information that would inappropriately invade the
 6   privacy.
 7         Investigation is continuing and Rule 26 discovery has not commenced. Responding
 8   Party reserves the right to supplement and/or amend this Response.
 9   SPECIAL INTERROGATORY NO. 14:
10         List each and every document evidencing, recording, facilitating, or otherwise
11   supporting the assertion in paragraph 5 of your claim that you held 245.98124 BTC at the
12   Mt. Gox Exchange.
13   RESPONSE TO SPECIAL INTERROGATORY NO. 14:
14         Responding Party incorporates each of its General Objections set forth above by
15   reference. Responding Party further objects that this Interrogatory is overbroad and is
16   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
17   limited discovery on “claimant’s identity and relationship to the defendant property” for
18   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
19   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
20   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
21   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
22   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
23   Party has no obligation at this early stage of the litigation before fact and expert discovery
24   have been completed to recite all evidence and identify every witness, known or unknown
25   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
26   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
27   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
28   determined by examining or summarizing Responding Party’s documents and the burden

                                            -18-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 34 of 64



 1   of deriving or ascertaining the answer will be substantially the same for either party.
 2   Responding Party objects further that this Interrogatory seeks information that is already
 3   in the possession of, or is equally available to, Propounding Party. This Interrogatory
 4   therefore imposes an undue burden on Responding Party. Responding Party further objects
 5   to the extent this Interrogatory seeks information that would inappropriately invade the
 6   privacy.
 7         Investigation is continuing and Rule 26 discovery has not commenced. Responding
 8   Party reserves the right to supplement and/or amend this Response.
 9   SPECIAL INTERROGATORY NO. 15:
10         Identify all witnesses, including the names, addresses, and telephone numbers of
11   such witnesses, to the assertion in paragraphs 2 and 6 of your claim that the hacked Bitcoins
12   from the Mt. Gox Exchange (including those you are claiming) were transferred from Mt.
13   Gox to Silk Road.
14   RESPONSE TO SPECIAL INTERROGATORY NO. 15:
15         Responding Party incorporates each of its General Objections set forth above by
16   reference. Responding Party further objects that this Interrogatory is overbroad and is
17   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
18   limited discovery on “claimant’s identity and relationship to the defendant property” for
19   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
20   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
21   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
22   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
23   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
24   Party has no obligation at this early stage of the litigation before fact and expert discovery
25   have been completed to recite all evidence and identify every witness, known or unknown
26   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
27   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
28   Rules of Civil Procedure, because the answer to an interrogatory such as this may be

                                            -19-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 35 of 64



 1   determined by examining or summarizing Responding Party’s documents and the burden
 2   of deriving or ascertaining the answer will be substantially the same for either party.
 3   Responding Party objects further that this Interrogatory seeks information that is already
 4   in the possession of, or is equally available to, Propounding Party. This Interrogatory
 5   therefore imposes an undue burden on Responding Party. Responding Party further objects
 6   to the extent this Interrogatory seeks information that would inappropriately invade the
 7   privacy.
 8         Investigation is continuing and Rule 26 discovery has not commenced. Responding
 9   Party reserves the right to supplement and/or amend this Response.
10   SPECIAL INTERROGATORY NO. 16:
11         List each and every document evidencing, recording, facilitating, or otherwise
12   supporting the assertion in paragraphs 2 and 6 of your claim that the hacked Bitcoins from
13   the Mt. Gox Exchange (including those you are claiming) were transferred from Mt. Gox
14   to Silk Road.
15   RESPONSE TO SPECIAL INTERROGATORY NO. 16:
16         Responding Party incorporates each of its General Objections set forth above by
17   reference. Responding Party further objects that this Interrogatory is overbroad and is
18   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
19   limited discovery on “claimant’s identity and relationship to the defendant property” for
20   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
21   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
22   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
23   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
24   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
25   Party has no obligation at this early stage of the litigation before fact and expert discovery
26   have been completed to recite all evidence and identify every witness, known or unknown
27   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
28   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal

                                            -20-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 36 of 64



 1   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
 2   determined by examining or summarizing Responding Party’s documents and the burden
 3   of deriving or ascertaining the answer will be substantially the same for either party.
 4   Responding Party objects further that this Interrogatory seeks information that is already
 5   in the possession of, or is equally available to, Propounding Party. This Interrogatory
 6   therefore imposes an undue burden on Responding Party. Responding Party further objects
 7   to the extent this Interrogatory seeks information that would inappropriately invade the
 8   privacy.
 9         Investigation is continuing and Rule 26 discovery has not commenced. Responding
10   Party reserves the right to supplement and/or amend this Response.
11   SPECIAL INTERROGATORY NO. 17:
12         List each and every document evidencing, recording, facilitating, or otherwise
13   indicating each transaction you made using your wallet at the Mt. Gox Exchange between
14   March 1, 2012 and April 9, 2013.
15   RESPONSE TO SPECIAL INTERROGATORY NO. 17:
16         Responding Party incorporates each of its General Objections set forth above by
17   reference. Responding Party further objects that this Interrogatory is overbroad and is
18   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
19   limited discovery on “claimant’s identity and relationship to the defendant property” for
20   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
21   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
22   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
23   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
24   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
25   Party has no obligation at this early stage of the litigation before fact and expert discovery
26   have been completed to recite all evidence and identify every witness, known or unknown
27   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
28   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal

                                            -21-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 37 of 64



 1   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
 2   determined by examining or summarizing Responding Party’s documents and the burden
 3   of deriving or ascertaining the answer will be substantially the same for either party.
 4   Responding Party objects further that this Interrogatory seeks information that is already
 5   in the possession of, or is equally available to, Propounding Party. This Interrogatory
 6   therefore imposes an undue burden on Responding Party. Responding Party further objects
 7   to the extent this Interrogatory seeks information that would inappropriately invade the
 8   privacy.
 9         Investigation is continuing and Rule 26 discovery has not commenced. Responding
10   Party reserves the right to supplement and/or amend this Response.
11   SPECIAL INTERROGATORY NO. 18:
12         Identify all witnesses, including the names, addresses, and telephone numbers of
13   such witnesses, to the assertion in paragraph 4 of your claim that “[o]n or before March 1,
14   2012, you opened an account on the Mt. Gox Exchange and deposited $2,475 USD to
15   purchase BTC.”
16   RESPONSE TO SPECIAL INTERROGATORY NO. 18:
17         Responding Party incorporates each of its General Objections set forth above by
18   reference. Responding Party further objects that this Interrogatory is overbroad and is
19   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
20   limited discovery on “claimant’s identity and relationship to the defendant property” for
21   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
22   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
23   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
24   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
25   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
26   Party has no obligation at this early stage of the litigation before fact and expert discovery
27   have been completed to recite all evidence and identify every witness, known or unknown
28   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party

                                            -22-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 38 of 64



 1   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
 2   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
 3   determined by examining or summarizing Responding Party’s documents and the burden
 4   of deriving or ascertaining the answer will be substantially the same for either party.
 5   Responding Party objects further that this Interrogatory seeks information that is already
 6   in the possession of, or is equally available to, Propounding Party. This Interrogatory
 7   therefore imposes an undue burden on Responding Party. Responding Party further objects
 8   to the extent this Interrogatory seeks information that would inappropriately invade the
 9   privacy.
10         Investigation is continuing and Rule 26 discovery has not commenced. Responding
11   Party reserves the right to supplement and/or amend this Response.
12   SPECIAL INTERROGATORY NO. 19:
13         List each and every document evidencing, recording, facilitating, or otherwise
14   supporting the assertion in paragraph 4 of your claim that “[o]n or before March 1, 2012,
15   you opened an account on the Mt. Gox Exchange and deposited $2,475 USD to purchase
16   BTC.”
17   RESPONSE TO SPECIAL INTERROGATORY NO. 19:
18         Responding Party incorporates each of its General Objections set forth above by
19   reference. Responding Party further objects that this Interrogatory is overbroad and is
20   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
21   limited discovery on “claimant’s identity and relationship to the defendant property” for
22   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
23   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
24   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
25   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
26   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
27   Party has no obligation at this early stage of the litigation before fact and expert discovery
28   have been completed to recite all evidence and identify every witness, known or unknown

                                            -23-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 39 of 64



 1   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
 2   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
 3   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
 4   determined by examining or summarizing Responding Party’s documents and the burden
 5   of deriving or ascertaining the answer will be substantially the same for either party.
 6   Responding Party objects further that this Interrogatory seeks information that is already
 7   in the possession of, or is equally available to, Propounding Party. This Interrogatory
 8   therefore imposes an undue burden on Responding Party. Responding Party further objects
 9   to the extent this Interrogatory seeks information that would inappropriately invade the
10   privacy.
11         Investigation is continuing and Rule 26 discovery has not commenced. Responding
12   Party reserves the right to supplement and/or amend this Response.
13   SPECIAL INTERROGATORY NO. 20:
14         Identify all witnesses, including the names, addresses, and telephone numbers of
15   such witnesses, to the assertion in paragraph 4 of your claim that you purchased BTC on
16   the Mt. Gox Exchange after opening your account in March 2012.
17   RESPONSE TO SPECIAL INTERROGATORY NO. 20:
18         Responding Party incorporates each of its General Objections set forth above by
19   reference. Responding Party further objects that this Interrogatory is overbroad and is
20   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
21   limited discovery on “claimant’s identity and relationship to the defendant property” for
22   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
23   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
24   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
25   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
26   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
27   Party has no obligation at this early stage of the litigation before fact and expert discovery
28   have been completed to recite all evidence and identify every witness, known or unknown

                                            -24-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 40 of 64



 1   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
 2   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
 3   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
 4   determined by examining or summarizing Responding Party’s documents and the burden
 5   of deriving or ascertaining the answer will be substantially the same for either party.
 6   Responding Party objects further that this Interrogatory seeks information that is already
 7   in the possession of, or is equally available to, Propounding Party. This Interrogatory
 8   therefore imposes an undue burden on Responding Party. Responding Party further objects
 9   to the extent this Interrogatory seeks information that would inappropriately invade the
10   privacy.
11         Investigation is continuing and Rule 26 discovery has not commenced. Responding
12   Party reserves the right to supplement and/or amend this Response.
13   SPECIAL INTERROGATORY NO. 21:
14         List each and every document evidencing, recording, facilitating, or otherwise
15   supporting the assertion in paragraph 4 of your claim that you purchased BTC on the Mt.
16   Gox Exchange after opening your account in March 2012.
17   RESPONSE TO SPECIAL INTERROGATORY NO. 21:
18         Responding Party incorporates each of its General Objections set forth above by
19   reference. Responding Party further objects that this Interrogatory is overbroad and is
20   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
21   limited discovery on “claimant’s identity and relationship to the defendant property” for
22   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
23   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
24   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
25   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
26   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
27   Party has no obligation at this early stage of the litigation before fact and expert discovery
28   have been completed to recite all evidence and identify every witness, known or unknown

                                            -25-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 41 of 64



 1   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
 2   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
 3   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
 4   determined by examining or summarizing Responding Party’s documents and the burden
 5   of deriving or ascertaining the answer will be substantially the same for either party.
 6   Responding Party objects further that this Interrogatory seeks information that is already
 7   in the possession of, or is equally available to, Propounding Party. This Interrogatory
 8   therefore imposes an undue burden on Responding Party. Responding Party further objects
 9   to the extent this Interrogatory seeks information that would inappropriately invade the
10   privacy.
11         Investigation is continuing and Rule 26 discovery has not commenced. Responding
12   Party reserves the right to supplement and/or amend this Response.
13   SPECIAL INTERROGATORY NO. 22:
14         List each and every document evidencing, recording, facilitating, or otherwise
15   relating to any transaction identified in response to Special Interrogatory No. 4.
16   RESPONSE TO SPECIAL INTERROGATORY NO. 22:
17         Responding Party incorporates each of its General Objections set forth above by
18   reference. Responding Party further objects that this Interrogatory is overbroad and is
19   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
20   limited discovery on “claimant’s identity and relationship to the defendant property” for
21   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
22   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
23   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
24   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
25   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
26   Party has no obligation at this early stage of the litigation before fact and expert discovery
27   have been completed to recite all evidence and identify every witness, known or unknown
28   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party

                                            -26-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 42 of 64



 1   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
 2   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
 3   determined by examining or summarizing Responding Party’s documents and the burden
 4   of deriving or ascertaining the answer will be substantially the same for either party.
 5   Responding Party objects further that this Interrogatory seeks information that is already
 6   in the possession of, or is equally available to, Propounding Party. This Interrogatory
 7   therefore imposes an undue burden on Responding Party. Responding Party further objects
 8   to the extent this Interrogatory seeks information that would inappropriately invade the
 9   privacy.
10         Investigation is continuing and Rule 26 discovery has not commenced. Responding
11   Party reserves the right to supplement and/or amend this Response.
12   SPECIAL INTERROGATORY NO. 23:
13         List each and every document evidencing, recording, facilitating, or otherwise
14   relating to your answer in response to Special Interrogatory No. 4.
15   RESPONSE TO SPECIAL INTERROGATORY NO. 23:
16         Responding Party incorporates each of its General Objections set forth above by
17   reference. Responding Party further objects that this Interrogatory is overbroad and is
18   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
19   limited discovery on “claimant’s identity and relationship to the defendant property” for
20   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
21   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
22   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
23   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
24   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
25   Party has no obligation at this early stage of the litigation before fact and expert discovery
26   have been completed to recite all evidence and identify every witness, known or unknown
27   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
28   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal

                                            -27-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 43 of 64



 1   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
 2   determined by examining or summarizing Responding Party’s documents and the burden
 3   of deriving or ascertaining the answer will be substantially the same for either party.
 4   Responding Party objects further that this Interrogatory seeks information that is already
 5   in the possession of, or is equally available to, Propounding Party. This Interrogatory
 6   therefore imposes an undue burden on Responding Party. Responding Party further objects
 7   to the extent this Interrogatory seeks information that would inappropriately invade the
 8   privacy. Responding Party further objects to this Interrogatory as being cumulative.
 9         Investigation is continuing and Rule 26 discovery has not commenced. Responding
10   Party reserves the right to supplement and/or amend this Response.
11   SPECIAL INTERROGATORY NO. 24:
12         List each and every document evidencing, recording, facilitating, or otherwise
13   relating to your answer in response to Special Interrogatory No. 5.
14   RESPONSE TO SPECIAL INTERROGATORY NO. 24:
15         Responding Party incorporates each of its General Objections set forth above by
16   reference. Responding Party further objects that this Interrogatory is overbroad and is
17   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
18   limited discovery on “claimant’s identity and relationship to the defendant property” for
19   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
20   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
21   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
22   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
23   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
24   Party has no obligation at this early stage of the litigation before fact and expert discovery
25   have been completed to recite all evidence and identify every witness, known or unknown
26   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
27   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
28   Rules of Civil Procedure, because the answer to an interrogatory such as this may be

                                            -28-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 44 of 64



 1   determined by examining or summarizing Responding Party’s documents and the burden
 2   of deriving or ascertaining the answer will be substantially the same for either party.
 3   Responding Party objects further that this Interrogatory seeks information that is already
 4   in the possession of, or is equally available to, Propounding Party. This Interrogatory
 5   therefore imposes an undue burden on Responding Party. Responding Party further objects
 6   to the extent this Interrogatory seeks information that would inappropriately invade the
 7   privacy.
 8         Investigation is continuing and Rule 26 discovery has not commenced. Responding
 9   Party reserves the right to supplement and/or amend this Response.
10   SPECIAL INTERROGATORY NO. 25:
11         List each and every document evidencing, recording, facilitating, or otherwise
12   relating to your answer in response to Special Interrogatory No. 6.
13   RESPONSE TO SPECIAL INTERROGATORY NO. 25:
14         Responding Party incorporates each of its General Objections set forth above by
15   reference. Responding Party further objects that this Interrogatory is overbroad and is
16   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
17   limited discovery on “claimant’s identity and relationship to the defendant property” for
18   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
19   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
20   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
21   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
22   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
23   Party has no obligation at this early stage of the litigation before fact and expert discovery
24   have been completed to recite all evidence and identify every witness, known or unknown
25   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
26   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
27   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
28   determined by examining or summarizing Responding Party’s documents and the burden

                                            -29-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 45 of 64



 1   of deriving or ascertaining the answer will be substantially the same for either party.
 2   Responding Party objects further that this Interrogatory seeks information that is already
 3   in the possession of, or is equally available to, Propounding Party. This Interrogatory
 4   therefore imposes an undue burden on Responding Party. Responding Party further objects
 5   to the extent this Interrogatory seeks information that would inappropriately invade the
 6   privacy.
 7         Investigation is continuing and Rule 26 discovery has not commenced. Responding
 8   Party reserves the right to supplement and/or amend this Response.
 9   SPECIAL INTERROGATORY NO. 26:
10         List each and every document evidencing, recording, facilitating, or otherwise
11   relating to your answer in response to Special Interrogatory No. 7.
12   RESPONSE TO SPECIAL INTERROGATORY NO. 26:
13         Responding Party incorporates each of its General Objections set forth above by
14   reference. Responding Party further objects that this Interrogatory is overbroad and is
15   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
16   limited discovery on “claimant’s identity and relationship to the defendant property” for
17   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
18   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
19   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
20   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
21   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
22   Party has no obligation at this early stage of the litigation before fact and expert discovery
23   have been completed to recite all evidence and identify every witness, known or unknown
24   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
25   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
26   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
27   determined by examining or summarizing Responding Party’s documents and the burden
28   of deriving or ascertaining the answer will be substantially the same for either party.

                                            -30-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 46 of 64



 1   Responding Party objects further that this Interrogatory seeks information that is already
 2   in the possession of, or is equally available to, Propounding Party. This Interrogatory
 3   therefore imposes an undue burden on Responding Party. Responding Party further objects
 4   to the extent this Interrogatory seeks information that would inappropriately invade the
 5   privacy.
 6         Investigation is continuing and Rule 26 discovery has not commenced. Responding
 7   Party reserves the right to supplement and/or amend this Response.
 8   SPECIAL INTERROGATORY NO. 27:
 9         List each and every document evidencing, recording, facilitating, or otherwise
10   relating to your answer in response to Special Interrogatory No. 8.
11   RESPONSE TO SPECIAL INTERROGATORY NO. 27:
12         Responding Party incorporates each of its General Objections set forth above by
13   reference. Responding Party further objects that this Interrogatory is overbroad and is
14   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
15   limited discovery on “claimant’s identity and relationship to the defendant property” for
16   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
17   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
18   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
19   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
20   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
21   Party has no obligation at this early stage of the litigation before fact and expert discovery
22   have been completed to recite all evidence and identify every witness, known or unknown
23   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
24   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
25   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
26   determined by examining or summarizing Responding Party’s documents and the burden
27   of deriving or ascertaining the answer will be substantially the same for either party.
28   Responding Party objects further that this Interrogatory seeks information that is already

                                            -31-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 47 of 64



 1   in the possession of, or is equally available to, Propounding Party. This Interrogatory
 2   therefore imposes an undue burden on Responding Party. Responding Party further objects
 3   to the extent this Interrogatory seeks information that would inappropriately invade the
 4   privacy.
 5         Investigation is continuing and Rule 26 discovery has not commenced. Responding
 6   Party reserves the right to supplement and/or amend this Response.
 7   SPECIAL INTERROGATORY NO. 28:
 8         List each and every document evidencing, recording, facilitating, or otherwise
 9   relating to your answer in response to Special Interrogatory No. 9.
10   RESPONSE TO SPECIAL INTERROGATORY NO. 28:
11         Responding Party incorporates each of its General Objections set forth above by
12   reference. Responding Party further objects that this Interrogatory is overbroad and is
13   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
14   limited discovery on “claimant’s identity and relationship to the defendant property” for
15   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
16   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
17   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
18   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
19   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
20   Party has no obligation at this early stage of the litigation before fact and expert discovery
21   have been completed to recite all evidence and identify every witness, known or unknown
22   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
23   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
24   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
25   determined by examining or summarizing Responding Party’s documents and the burden
26   of deriving or ascertaining the answer will be substantially the same for either party.
27   Responding Party objects further that this Interrogatory seeks information that is already
28   in the possession of, or is equally available to, Propounding Party. This Interrogatory

                                            -32-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 48 of 64



 1   therefore imposes an undue burden on Responding Party. Responding Party further objects
 2   to the extent this Interrogatory seeks information that would inappropriately invade the
 3   privacy.
 4         Investigation is continuing and Rule 26 discovery has not commenced. Responding
 5   Party reserves the right to supplement and/or amend this Response.
 6   SPECIAL INTERROGATORY NO. 29:
 7         List each and every document evidencing, recording, facilitating, or otherwise
 8   relating to your answer in response to Special Interrogatory No. 10.
 9   RESPONSE TO SPECIAL INTERROGATORY NO. 29:
10         Responding Party incorporates each of its General Objections set forth above by
11   reference. Responding Party further objects that this Interrogatory is overbroad and is
12   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
13   limited discovery on “claimant’s identity and relationship to the defendant property” for
14   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
15   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
16   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
17   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
18   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
19   Party has no obligation at this early stage of the litigation before fact and expert discovery
20   have been completed to recite all evidence and identify every witness, known or unknown
21   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
22   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
23   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
24   determined by examining or summarizing Responding Party’s documents and the burden
25   of deriving or ascertaining the answer will be substantially the same for either party.
26   Responding Party objects further that this Interrogatory seeks information that is already
27   in the possession of, or is equally available to, Propounding Party. This Interrogatory
28   therefore imposes an undue burden on Responding Party. Responding Party further objects

                                            -33-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 49 of 64



 1   to the extent this Interrogatory seeks information that would inappropriately invade the
 2   privacy.
 3         Investigation is continuing and Rule 26 discovery has not commenced. Responding
 4   Party reserves the right to supplement and/or amend this Response.
 5   SPECIAL INTERROGATORY NO. 30:
 6         List each and every document evidencing, recording, facilitating, or otherwise
 7   relating to any transaction identified in response to Special Interrogatory No. 11.
 8   RESPONSE TO SPECIAL INTERROGATORY NO. 30:
 9         Responding Party incorporates each of its General Objections set forth above by
10   reference. Responding Party further objects that this Interrogatory is overbroad and is
11   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
12   limited discovery on “claimant’s identity and relationship to the defendant property” for
13   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
14   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
15   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
16   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
17   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
18   Party has no obligation at this early stage of the litigation before fact and expert discovery
19   have been completed to recite all evidence and identify every witness, known or unknown
20   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
21   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
22   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
23   determined by examining or summarizing Responding Party’s documents and the burden
24   of deriving or ascertaining the answer will be substantially the same for either party.
25   Responding Party objects further that this Interrogatory seeks information that is already
26   in the possession of, or is equally available to, Propounding Party. This Interrogatory
27   therefore imposes an undue burden on Responding Party. Responding Party further objects
28   to the extent this Interrogatory seeks information that would inappropriately invade the

                                            -34-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 50 of 64



 1   privacy.
 2         Investigation is continuing and Rule 26 discovery has not commenced. Responding
 3   Party reserves the right to supplement and/or amend this Response.
 4   INTERROGATORY NO. 31:
 5         List each and every document evidencing, recording, facilitating, or otherwise
 6   relating to any transaction identified in response to Special Interrogatory No. 12.
 7   RESPONSE TO INTERROGATORY NO. 31:
 8         Responding Party incorporates each of its General Objections set forth above by
 9   reference. Responding Party further objects that this Interrogatory is overbroad and is
10   premature because it goes beyond the restricted scope of Rule G interrogatories permitting
11   limited discovery on “claimant’s identity and relationship to the defendant property” for
12   purposes of determining standing, which claimant has sufficiently identified. Plaintiff
13   abuses Rule G to conduct one-sided, merits-based discovery that is not yet open under Rule
14   26 and Local Rule 16-7, and impermissibly uses Rule G interrogatories to go beyond the
15   25-interrogatory limit set under Rule 33, causing undue burden to Claimant in violation of
16   the Federal Rules of Civil Procedure and the Local Rules. Even under Rule 26, Responding
17   Party has no obligation at this early stage of the litigation before fact and expert discovery
18   have been completed to recite all evidence and identify every witness, known or unknown
19   to claimant, to support its case. Furthermore, at the appropriate time, Responding Party
20   reserves its right to invoke the option to produce documents under Rule 33(d) of the Federal
21   Rules of Civil Procedure, because the answer to an interrogatory such as this may be
22   determined by examining or summarizing Responding Party’s documents and the burden
23   of deriving or ascertaining the answer will be substantially the same for either party.
24   Responding Party objects further that this Interrogatory seeks information that is already
25   in the possession of, or is equally available to, Propounding Party. This Interrogatory
26   therefore imposes an undue burden on Responding Party. Responding Party further objects
27   to the extent this Interrogatory seeks information that would inappropriately invade the
28   privacy.

                                            -35-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
         Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 51 of 64



 1         Investigation is continuing and Rule 26 discovery has not commenced. Responding
 2   Party reserves the right to supplement and/or amend this Response.
 3
     Dated: March 25, 2021                       ALMADANI LAW
 4

 5                                        By:          /s/ Yasin M. Almadani
                                                 Yasin M. Almadani, Esq.
 6

 7                                               Attorney for Claimant
 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            -36-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 52 of 64



 1                                        VERIFICATION
 2         I, ROMAN HOSSAIN, have read the foregoing Rule G(6) interrogatory responses,
 3   set one. I believe, based on a reasonable inquiry and investigation, that the responses are
 4   true and correct to the best of my knowledge and information and belief. I do not
 5   necessarily have personal knowledge regarding each specific response, but I am informed
 6   and believe that the responses are true and correct as of the date of these responses.
 7         I verify under penalty of perjury under the laws of the United States of America that
 8   the foregoing is true and correct.
 9
10   DATED: March 25, 2021
11                                                        ______________________________
                                                          ROMAN HOSSAIN
12                                                        Claimant
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            -37-
     CLAIMANT ROMAN HOSSAIN’S RESPONSES TO PLAINTIFF’S SPECIAL INTERROGATORIES, SET ONE
Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 53 of 64
Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 54 of 64
Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 55 of 64




                        Exhibit 3
       Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 56 of 64


From:            Countryman, David (USACAN)
To:              Yasin Almadani
Cc:              Maxim Price; Kaltsas, Chris (USACAN); Quiroz, Claudia (USACAN)
Subject:         RE: Service of Discovery Response
Date:            Friday, March 26, 2021 1:00:38 PM


Mr. Almadani,

I reviewed your responses to our Special Interrogatories Set One, and I am confused as to why you
objected to and refused to answer questions about (1): your client’s alleged account information at
Mt. Gox or (2) your assertion that those Bitcoins were stolen and are now contained in the
defendant property.  

For example, Interrogatory 12 asked for “the name, account number, email address, and any other
identifier associated with the account or accounts held by you at the Mt. Gox Exchange from which
the Bitcoins you are claiming were allegedly stolen.” Your response consisted entirely of objections,
including that providing the account information for your allegedly stolen Mt. Gox accounts would
be unduly burdensome and outside the scope of identifying your relationship to the defendant
property.

However, it is unclear how these objections are applicable or why you are objecting to providing this
information. In paragraph 5 of your claim you asserted that you held 245.98124 BTC at the Mt. Gox
Exchange. In paragraphs 2 and 6 of your claim you asserted that the hacked Bitcoins from the Mt.
Gox Exchange (including those you are claiming) were transferred from Mt. Gox to Silk Road. As
such determining what accounts you had at Mt. Gox and following the blockchain to determine
where those Bitcoin went and if they are a portion of the defendant property is integral to
identifying your relationship to the defendant property.

Similarly, Interrogatories 13 and 14 asked for evidence “supporting the assertion in paragraph 5 of
your claim that you held 245.98124 BTC at the Mt. Gox Exchange.” You refused to answer this
question and provided boilerplate objections.

Interrogatories 15 and 16 asked for evidence “supporting the assertion in paragraphs 2 and 6 of your
claim that the hacked Bitcoins from the Mt. Gox Exchange (including those you are claiming) were
transferred from Mt. Gox to Silk Road.” Again, you refused to answer and provided boilerplate
objections.

These questions go to the heart of any alleged ownership interest you have in the defendant
property, and I don’t understand how providing this information is either overly burdensome or
outside the scope of identifying your relationship to the defendant property. As such, I am
requesting that you provide complete answers to all of the government’s interrogatories no later
than Friday, April 2, 2021.

Sincerely,

David Countryman
          Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 57 of 64


Assistant U.S. Attorney
Northern District of California
450 Golden Gate Ave., 9th Floor
San Francisco, CA 94102
(415) 436-7303 voice
(415) 436-7234 fax

This email and any attachment thereto may contain private, confidential, privileged, and law
enforcement sensitive material for the sole use of the intended recipient. Any release, review,
retransmission, dissemination or use of this email (or any attachments thereto) must be approved by
the Office of the U.S. Attorney, Northern District of California. If you are not the intended recipient,
please contact the sender immediately and permanently delete the original and any copies of this
email and any attachments thereto.




From: Yasin Almadani <yma@lawalm.com>
Sent: Thursday, March 25, 2021 5:48 PM
To: Countryman, David (USACAN) <dcountryman@usa.doj.gov>; Kaltsas, Chris (USACAN)
<CKaltsas1@usa.doj.gov>; Maxim Price <mprice@hechtpartners.com>
Subject: Service of Discovery Response

Dear Counsel,

Please see attached service of the following discovery responses:

CLAIMANT ROMAN HOSSAIN’S OBJECTIONS AND RESPONSES TO PLAINTIFF UNITED
STATES OF AMERICA’S SPECIAL INTERROGATORIES TO CLAIMANT ROMAN HOSSAIN
PURSUANT TO RULE G (SET ONE)

Thanks,



Yasin M. Almadani              | Attorney at Law
       
ALMADANI LAW

4695 MacArthur Ct., Suite 1100
Newport Beach, CA 92660
Tel: (213) 335-3935 | Fax: (213) 296-6278
Email: YMA@LawAlm.com | Website: www.LawAlm.com


This message is from a law firm and may contain information that is confidential or
legally privileged. If you are not the intended recipient, please immediately advise the
sender by reply e-mail that this message has been inadvertently transmitted to you and
      Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 58 of 64


delete this e-mail from your system. Thank you for your cooperation.
Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 59 of 64




                        Exhibit 4
      Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 60 of 64




                                                                       April 4, 2021

 David Countryman
 Chris Kaltsas
 Claudia Quiroz
 Assistant U.S. Attorneys
 Northern District of California
 450 Golden Gate Ave., 9th Floor
 San Francisco, CA 94102
 (415) 436-7303 voice
 (415) 436-7234 fax
 David.Countryman@usdoj.gov
 Chris.Kaltsas2@usdoj.gov
 Claudia.Quiroz@usdoj.gov

RE: U.S. v. Approximately 69,370 Bitcoin (BTC),Bitcoin Gold (BTG), Bitcoin SV
(BSV),and Bitcoin Cash (BCH) seized from
1HQ3Go3ggs8pFnXuHVHRytPCq5fGG 8Hbhx, Case No. 2:20-cv-7811-RS:
Letter Responding to Email on March 26, 2021

Dear Mr. Countryman:

       We hope all is well with you and write this letter in response to your email
on March 26, 2021. We believe we have a valid claim and a due process right that
all sides play by the same rules. It seems the government seeks special treatment.

          Before the commencement of discovery, the government served an abusive
31 interrogatories on Claimant Roman Hossain that go far beyond the scope of
Rule G(6) of the Supplemental Rule for Admiralty or Maritime Claims, which
allows for discovery limited to a “claimant’s identity and relationship to the
defendant property.” Id. As courts have explained: “These interrogatories are
‘special’ in the sense that they may address only that subject,” and “[t]he objective
. . . is to ensure that the Government may challenge the standing of the claimant
before the court decides a motion to dismiss . . . .” United States v. $128,915.00
in United States Currency, No. 20-CV-00667-JPG, 2021 U.S. Dist. LEXIS 13008,
at *11 (S.D. Ill. Jan. 25, 2021) (citing 12 Charles Alan Wright & Arthur R. Miller,
Federal Practice and Procedure § 3266 (3d ed. 2020)) (emphasis in original).
        Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 61 of 64




U.S. v. Approximately 69,370 Bitcoin (BTC)
Case No. 2:20-cv-7811-RS
April 4, 2021
Page 2


However, the government cannot abuse Rule G(6) to conduct early discovery on
the actual proof of the claims. United States v. One Hundred One Thousand &
00/100 Dollars in United States Currency, No. 10-4047, 2011 U.S. Dist. LEXIS
90196, at *13 (C.D. Ill. Aug. 12, 2011) (denying motion to compel responses to
interrogatories because they sought “more than a fuller description of the
claimants’ interests in the currency; they sought actual proof of the claims,”
which the Court found was “unnecessary at this early stage.”); see also, e.g.,
United States v. 370 Units of Hardware, No. 2:15-cv-02360-JPM-tmp, 2016 U.S.
Dist. LEXIS 33779, at *16 (W.D. Tenn. Mar. 16, 2016) (the government cannot
use special interrogatories to take discovery beyond the scope of Rule G(6));
United States v. 50 Riverside Boulevard, Civ. A. 18-9293 (MCA), 2019 U.S. Dist.
LEXIS 172115, at *12 (D.N.J. Oct. 2, 2019) (same); United States v. Funds in the
Amount of $239,400, 70 F. Supp. 3d 928, 935 (N.D. Ill. 2014) (same); United
States v. $133,420.00 in United States Currency, 672 F.3d 629, 643 n.5 (9th Cir.
2012) (finding special interrogatory requiring the claimant to explain “why
anyone would travel anywhere with more than $133,420 in U.S. currency in a
rented vehicle” to be beyond the scope of Rule G(6)(a)); United States v. Two
Hundred Seventy-Two Thousand Dollars, No. 1:16-cv-06564 (AMD), 2017 U.S.
Dist. LEXIS 224211, at *4 (E.D.N.Y. Oct. 26, 2017) (denying motion to compel
response to special interrogatory asking “the purpose of transporting the
Defendant Funds from Flushing, New York (or elsewhere), to Jericho, New York”
and “why the Defendant Funds were transported in the manner in which they
were transported, and why the currency was transported in lieu of using cash
and/or wire transfers”).

       Most of the government’s 31 interrogatories are abusive in that the
government has attempted to conduct one-sided, merits-based discovery
requiring Plaintiff to provide proof of its case before discovery has even
commenced. The government also impermissibly uses Rule G(6) to go beyond the
25-interrogatory limit set by Rule 33, causing undue burden to Claimant in
violation of the Federal Rules of Civil Procedure and the Local Rules. As you will
note, the Interrogatories themselves state that they are served under not only
Rule G(6), but also under Rules 26 and 33 of the Federal Rules of Civil Procedure
when the Court clearly has not opened such discovery under Rule 16-7 of the
Local Rules. Claimant’s responses to the government’s special interrogatories
were thoughtful, factual, and complete, and Claimant has met his obligation
under Rule G(6) provide information on his identity and relationship to the
defendant property sufficient to establish his standing.
        Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 62 of 64




U.S. v. Approximately 69,370 Bitcoin (BTC)
Case No. 2:20-cv-7811-RS
April 4, 2021
Page 3


      Indeed, Claimant provided his names and aliases, social security number,
and status, and additionally provided a detailed description of his innocent
ownership interests and how he came to acquire them, as follows:

                Responding Party believes Responding Party is the
                original, rightful, and innocent owner of at least 245.92
                of the 69,370 Bitcoin (“BTC”) seized by the government
                from Blockchain address
                1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx (the
                “1HQ3” wallet) that is the subject of this forfeiture
                action. The BTC belonging to Responding Party was
                held by Responding Party at the Mt. Gox Exchange,
                from where it was stolen by hackers and transferred to
                Silk Road, and stolen again and transferred to the 1HQ3
                wallet, from which it was seized by the government.

                The Mt. Gox Exchange website was a website on the
                worldwide web on which the public could openly and
                legitimately purchase BTC. Many people did so for
                investment purposes hoping for appreciation over time.
                On or before March 1, 2012, Responding Party opened
                an account on the Mt. Gox Exchange and deposited
                $2,475 USD to purchase BTC with the hope that
                Responding Party’s BTC investment would appreciate
                over time. Responding Party thereafter openly and
                legitimately purchased BTC on the Mt. Gox Exchange
                for investment purposes, and for no unlawful purpose.
                During this time, Responding Party graduated from the
                University of California, Irvine, Paul Merage School of
                Business with an MBA and was awaiting matriculation
                to law school. Responding Party’s Mt. Gox account
                balance at the time hackers were stealing BTC from Mt.
                Gox was 245.98124 BTC, and at least 245.92 BTC was
                stolen from Responding Party.

                Based on information and belief, between 2011 and
                2014, the Mt. Gox Exchange experienced several hacks,
                which resulted in the theft of significant BTC that ended
        Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 63 of 64




U.S. v. Approximately 69,370 Bitcoin (BTC)
Case No. 2:20-cv-7811-RS
April 4, 2021
Page 4


                up in Silk Road, from where it was stolen again and
                transferred to the 1HQ3 wallet as follows: Between May
                5, 2012 and April 9, 2013, BTC wallets with Blockchain
                addresses 1BBqjKsYuLEUE9Y5WzdbzCtYzCiQgHqtPN
                (the “1BB wallet”) and
                1BADznNF3W1gi47R65MQs754KB7zTaGuYZ (the
                “1BAD wallet”) received approximately 47,599 BTC and
                22,813 BTC, respectively, stolen from Silk Road (see
                First Am Compl. ¶¶ 15-16); these transfers contained
                mostly, if not entirely, the BTC that was stolen from Mt.
                Gox Exchange by hackers, which Responding Party
                believes included Responding Party’s BTC. On April 9,
                2013, the stolen BTC was transferred from the 1BB and 1
                BAD wallets to the 1HQ3 wallet from which it was seized
                by the government and is the subject of this forfeiture
                action. (Id. at ¶¶ 18-19, 23.) Responding Party believes
                that the BTC in the government’s possession thus
                contains the BTC that was stolen from Responding
                Party, a fact that Mt. Gox actively concealed from
                Responding Party, as explained further below.

                Based on information and belief, between 2011 and
                2014, Mt. Gox was actively concealing the fact that its
                accounts were being hacked and customers’ BTC was
                being stolen and placed into Silk Road. In other words,
                Mt. Gox ledgers were not accurate, and customers were
                being deceived with ledgers showing BTC that had been
                stolen and was gone. Indeed, Mark Marie Robert
                Karpelès, the former CEO of Mt. Gox Exchange, was
                prosecuted and found guilty by the Tokyo District Court
                of falsifying data to inflate Mt. Gox’s holdings by $33.5
                million to its account holders. The Japanese court found
                that Karpelès had inflicted massive harm to the trust of
                his users. Any usage or transfer of the BTC that was
                stolen from Responding Party by hackers was done
                without Responding Party’s knowledge or consent.
        Case 3:20-cv-07811-RS Document 69-2 Filed 04/30/21 Page 64 of 64




U.S. v. Approximately 69,370 Bitcoin (BTC)
Case No. 2:20-cv-7811-RS
April 4, 2021
Page 5


                Of the BTC that this the subject of this forfeiture action,
                Responding Party believes that Responding Party is an
                innocent owner of at least 245.92 BTC (and all
                associated past and future BTC forks, including but not
                limited to BTG, BSV, BCH, etc.), and Responding
                Party’s interest predates and supersedes the
                government’s forfeiture claim. Based on the foregoing,
                the 245.92 BTC that is the subject of this claim should
                not be forfeited but returned to Responding Party.

       We believe we have provided more than sufficient responsive information
on the issues of Claimant’s identity and interest in the defendant property to
establish standing. The government’s attempt to go beyond the limited scope of
Rule G(6) to conduct early discovery on the actual proof of the claim is not
appropriate. See One Hundred One Thousand & 00/100 Dollars in United States
Currency, U.S. Dist. LEXIS 90196, at *13 (denying motion to compel responses
to interrogatories because they sought “more than a fuller description of the
claimants’ interests in the currency; they sought actual proof of the claims,”
which the Court found was “unnecessary at this early stage.”). Once discovery is
mutually open under Local Rule 16-7, Claimant will respond to appropriate
discovery requests served under the Federal Rules of Civil Procedure.

       If you would like to discuss this matter further pursuant to Local Rule 1-
5(n) and 37-1, I am available on April 7, 2021, at 3:00 p.m. I am in depositions
the rest of the week and am in trial the following week. My next availability would
be on April 20, 2021. Notwithstanding, we believe we have been more than
reasonable and forthcoming and would like to avoid burdening the Court with an
unnecessary discovery motion.

                                             Sincerely,

                                             ALMADANI LAW



                                             Yasin M. Almadani, Esq.
                                             Attorneys for Claimant Roman Hossain
Cc: Maxim Price
